Citation Nr: 1046091	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for hepatitis C, and if so, whether service connection 
is warranted.  

2.  Entitlement to service connection for a psychiatric disorder, 
to include depression and posttraumatic stress disorder (PTSD), 
as due to the service-connected right orchiectomy. 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision which denied the Veteran's 
petition to reopen as well as his claims of service connection 
for depression and PTSD.   The scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the veteran's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the Veteran 
claims that his depression and/or PTSD was caused or aggravated 
by the in-service surgery and alleged harassment that he 
experienced after his surgery, the Board has recharacterized this 
issue as set forth above.
 
In August 2009, the Board testified before the Undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

The issue of service connection for hepatitis C is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether 
the Veteran's psychiatric disorder, to include depression and 
PTSD, is related to his service-connected right orchiectomy.  

CONCLUSION OF LAW

The Veteran's psychiatric disorder is related to a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim 
of service connection for PTSD, and therefore the benefit sought 
on appeal has been granted in full.  Accordingly, regardless of 
whether the notice requirements of the law have been met in this 
case, no harm or prejudice to the appellant has resulted.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. Service Connection

The Veteran contends that his psychiatric disorder, to include 
depression and PTSD, is related to service, to include as 
secondary to his in-service right orchiectomy.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a)(2010).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen 
v. Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Id. 

Post-service medical records establish that the Veteran has been 
diagnosed with depression and PTSD.  As such, the first element 
under Allen is satisfied and the Board turns to the issue of 
whether the psychiatric disorder was caused or aggravated by his 
service-connected right orchiectomy disability.  

The Veteran testified during his August 2009 travel board hearing 
that he was harassed following his orchiectomy which caused him 
serious distress.  The Board acknowledges the Veteran's lay 
statements.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007)(lay witness capable of 
diagnosing dislocated shoulder).  Competent medical evidence is 
not necessarily required when the determinative issue involves 
either medical etiology or a medical diagnosis.  Id. at 1376-77; 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis). 

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, psychiatric disabilities are not conditions capable of 
lay diagnosis, much less the type of condition that can be 
causally related to military service or another disability 
without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 
451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is 
competent and credible to report symptoms he experienced.  
However, he is not competent to proffer a diagnosis or provide an 
opinion as to the etiology of his psychiatric disorders.  

Private medical records dated in July 1972 indicate that the 
Veteran was hospitalized at the Westborough State Hospital after 
he was charged with trespassing and resisting arrest.  During the 
evaluation, the examiner could not find any psychosis on 
examination and deduced that the Veteran's behavior was likely 
influenced by temporary mild intoxication from chemical fumes at 
work which caused the Veteran to become mildly deviant.  

Private treatment records from Dr. K dating from September 2002 
provide that the Veteran complained of chronic symptoms that 
included fatigue, anergia, anhedonia, hopelessness, recent memory 
impairment, irritability, and decreased attention span.  He was 
diagnosed with major depression and prescribed medication to 
treat these symptoms.  A November 2002 Mental Impairment 
Questionnaire associated with his SSA disability benefits and 
filled out by Dr. K indicates that the Veteran was diagnosed with 
major depressive disorder with an onset in December 2000.  

A December 2006 VA Mental Health evaluation indicates that the 
Veteran suffered from anxiety and depressive symptoms attributed 
to his mistreatment in the Army after his orchiectomy.  The 
examiner indicated that the trauma experienced in the military 
did not satisfy the criteria for a PTSD diagnosis.  However, the 
examiner then provided that the humiliation described by the 
Veteran could have a long lasting effect.  Conversely, a November 
2006 VA psychiatric evaluation and a December 2006 treatment 
record indicate that the Veteran was diagnosed with PTSD and 
anxiety, NOS.  There was no indication that this PTSD was 
associated with his in-service stressor.  

The Veteran was afforded a December 2006 VA examination.  As 
provided above, the examiner reviewed the medical records 
included in the claims file, conducted a clinical interview, and 
provided a mental status examination.  The Veteran was diagnosed 
with depressive disorder.  The examiner indicated that it was 
more likely than not that the Veteran's current depression is 
related to his chronic pain and inactivity.  The Veteran's 
depression was less likely as not related to the in-service 
surgery.  The examiner indicated that the Veteran's reported 
recent onset of chronic back pain likely contributed to his 
experience of dysphoric mood.  

In March 2007, the Veteran submitted a private medical opinion 
from Dr. W which indicated that the Veteran's right orchiectomy 
caused him a tremendous amount of emotional trauma and opined 
that this surgery and the resulting sense of loss of his physical 
integrity and his response of intense horror satisfied the 
criteria for a diagnosis of PTSD.  Dr. W opined that the 
Veteran's PTSD was secondary to the trauma he experienced for 
losing a testicle while in service.  

The Veteran was afforded a September 2007 VA examination to 
determine whether the Veteran in fact suffered from PTSD or 
depression.  The examiner specifically reviewed a 2006 report 
which was negative for PTSD; a 2007 private report from Dr. W 
which provided that the removal of the testicle was a category A 
PTSD stressor, and the progress notes in 2007 indicating 
diagnoses of depression, anxiety and alcohol dependence.  The 
examiner indicated that the Veteran has a primary diagnosis of 
depression.  He reasoned that the testicle removal was not a 
criterion A stressor for PTSD.  While he reported some anxiety, 
he indicated it was not related to PTSD.  The examiner did not 
provide an opinion as to whether his depression was related to an 
in-service incident.  

A second letter from Dr. W dated in November 2007 refers to the 
November 2007 rating decision which denied the Veteran's claim 
for PTSD as well as the VA examination which found that the 
Veteran did not meet the criteria for a PTSD diagnosis.  Dr. W 
pointed to the VA examination report which indicated that the 
Veteran was not feeling good and had difficulty answering the 
questions to questions its reliability.  She then provided that 
the criterion A was met as the Veteran had been confronted with 
an event which involved threat to his physical integrity, (i.e. 
his right orchiectomy) which caused intense fear, helplessness, 
and horror.  

A March 2008 follow-up letter indicated that the Veteran had 
recent nightmares of the harassment he experienced in service 
after his orchiectomy.  Dr. W also indicated that the Veteran had 
restrictions placed on him after the surgery and was told to do 
something against these restrictions which caused an altercation 
and subsequent demotion in rank.  Dr. W again reiterated the 
Veteran's diagnosis of PTSD.  

A December 2008 VA psychiatric treatment note provides that the 
Veteran was diagnosed with PTSD, depressive disorder and alcohol 
dependence.  He had daily intrusive memories of his orchiectomy 
and the results of the surgery.  An April 2009 VA psychiatric 
treatment note indicates that the Veteran still thought about 
losing his testicle all the time, and was depressed and angry as 
a result of this surgery.  Finally, an August 2009 VA treatment 
note indicates that the Veteran's orchiectomy and the intense 
horror that resulted from having one testicle removed met the A-1 
and 2 criteria.  He was diagnosed with PTSD.  

Again, the evidence demonstrates that the Veteran has a 
psychiatric disorder and is service-connected for right 
orchiectomy.  As to whether these disorders are related, the 
Board finds the evidence in equipoise.  

On the one hand, the record contains the December 2006 VA 
examination which provided that the Veteran's psychiatric 
disorder was less likely than not related to his in-service 
operation.  On the other hand, the March 2007, November 2007, and 
March 2008 private medical opinions as well as the October 2006, 
April 2009, and August 2009 VA treatment notes relate the 
Veteran's psychiatric disorder to his in-service orchiectomy.  

The Board has closely reviewed this conflicting evidence.  Some 
of this evidence is probative and of persuasive value, and some 
is not.  See Evans v. West, 12 Vet. App. 22, 30 (1998)(the Board 
must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim).  The Board finds the statements in 
support of the Veteran, by Dr. W as well as the above noted VA 
treatment notes, to be persuasive.  These providers were given 
sufficient facts of the Veteran's medical history, to include his 
past orchiectomy and psychiatric disorders.  Dr. W's opinion was 
based on a mental health evaluation and a history of the 
Veteran's past service treatment.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993)(the Board is not bound to accept a 
physician's opinion when it is based merely on the recitations of 
a claimant).  Dr. W also based her opinion on sound medical 
principles and provided a reasonable rationale for such.  See 
Neives-Rodrequez v. Peake, 22 Vet. App. 295 (2008).  

For the same reasons, the Board finds the negative nexus opinion 
in December 2006 persuasive.  The examiner reviewed the Veteran's 
claims file and interviewed him as to his current symptoms.  
Thereafter, the examiner based the opinion on the specific facts 
of this case and on sound, albeit conflicting, medical 
principles.  See Neives-Rodriguez, surpa.  See also Bloom v. 
West, 12 Vet. App. 185, 187 (1999)(supporting clinical data or 
other rationale should accompany medical opinion).
 
Given these persuasive statements, the Board finds that the 
evidence for and against the claim for secondary service 
connection is in relative equipoise.  This is an appropriate 
case, therefore, in which to grant service connection by invoking 
VA's doctrine of reasonable doubt.  As such, the Board finds that 
service connection is warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include depression and PTSD, is granted.


REMAND

The Court has imposed a duty to obtain relevant Social Security 
Administration (SSA) decisions and underlying medical records.  
See Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010); see also 
Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board notes that 
while the duty to assist is limited in claims to reopen on the 
basis of new and material evidence, there is a duty to obtain 
records in the custody of a federal agency for all claims, 
including claims to reopen. 38 C.F.R. § 3.159(c)(2).  

The record indicates that the Veteran is in receipt of disability 
benefits from the SSA.  During his travel board hearing, the 
Veteran clarified that he is in receipt of SSA disability 
benefits for hepatitis C and a back disability.  While the SSA 
decision letter and some medical evidence was associated with the 
claims file, not all referenced medical records have been are 
contained in the file.  Specifically, the decisional letter 
indicates that the Veteran sought treatment for his hepatitis C 
at Gastroenterology Associates of Eastern Main, a Dr. C., and a 
Dr. R. from 1997 to 2002.  These records are not in the claims 
file.  As such, the Board finds that an attempt must be made to 
obtain these records as they may be applicable to the service 
connection claim for hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the records pertinent to the 
Veteran's claim for SSA disability 
benefits.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.

2.	Then readjudicate the claims.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


